DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indicated allowability of claim 6 is withdrawn in view of Applicant’s amendments and a new interpretation of the prior art. The finality of the office action is proper as the claims have been amended in such a way that the scope of the claims have changed and have not been previously presented. Please see the rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7-10, 12-13, 18-19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kase (US 2013/0123987 A1).
Re Claim 1, Kase discloses a manipulator system comprising:
at least one manipulator (robot 100 with arms 13a,13b) and a control device assigned to the manipulator (control unit 102);
at least one mobile operating device which is arranged for controlling at least one of the at least one manipulator or the control device (display device 200; see at least paragraph [0149] for robot 100 has a communication system for sending and receiving a control signal or control data with the content output device 200);
at least one electronic display which is arranged to display at least one optically readable identifier (display screen 200a; see at least paragraph [0099] for display two-dimensional code on tablet screen; see paragraph [0044] for two-dimensional code may be barcode);
at least one optical reading device arrange to detect the displayed optically readable identifier (camera 103; see at least paragraph [0100] for robot photographing two-dimensional code);
wherein the manipulator system is arranged to release control of the manipulator or the control device to the mobile operating device when the optically readable identifier has been correctly detected by the optical reading device (see at least paragraph [0100]-[0102] for pairing and allowing communication after two-dimensional code has been photographed by camera), and


Re Claim 3, Kase further discloses wherein the optical reading device is assigned to the control device, wherein the electronic display device is assigned to the mobile operating device, and wherein the electronic display device is integrated in a housing of the mobile operating device (control unit 102 and camera 103 are part of robot 100; display screen 200a is part of display device 200).

Re Claim 5, Kase further discloses wherein the optical reading device comprises one of a camera, an optical scanner or a laser scanner (camera 103).

Re Claim 7, Kase further discloses wherein the optically readable identifier is variable in time and comprises a one- or two-dimensional code (see at least paragraph [0099] for display two-dimensional code on tablet screen; see at least paragraph [0043] for random value included in the two-dimensional code)

Re Claim 8, Kase further discloses wherein the mobile operating device is a hand-held mobile operating device (see paragraph [0030] for display device 200 may be a tablet).

Re Claim 9, Kase further teaches wherein the manipulator system comprises a plurality of manipulators, wherein the plurality of manipulators are assigned to the control device, and wherein an optical reading device or an electronic display device is assigned to each manipulator (arms 13a,13b; arms 13a,13b, control unit 102, and camera 103 are part of robot 100).


Re Claim 10, Kase discloses a method for identifying a mobile operating device which is arranged for controlling at least one manipulator of a manipulator system (robot 100 with arms 13a,13b), the manipulator system having a control device assigned to the manipulator and the mobile operating device having a graphical user interface (the specifics of the manipulator system are given no patentable weight as they have no bearing on the claimed method steps), comprising the following method steps:
transmitting data of at least one optically readable identifier from one of the control device or the mobile operating device for receipt by the respective other control device or mobile operating device (see at least paragraph [0103] for robot sends random value of included in readout of two-dimensional code to tablet; Examiner notes that the method steps are not required to be performed in the order listed unless explicitly claimed);
displaying at the least one optically readable identifier on an electronic display device assigned to the respective other control device or the mobile operating device (display screen 200a is part of display device 200; see at least paragraph [0099] for display two-dimensional code on tablet screen);
detecting the optically readable identifier by means of an optical reading device, wherein the optical reading device is assigned to the respective other control device or mobile operating system (camera 103; see at least paragraph [0100] for robot photographing two-dimensional code; control unit 102 and camera 103 are part of robot 100);
releasing control of the manipulator to the mobile operating device when the optically readable identifier has been correctly detected by the optical reading device (see at least paragraph [0100]-[0102] 

Re Claim 12, Kase further discloses wherein the optical reading device is assigned to the control device, wherein the electronic display device is assigned to the mobile operating device and wherein the electronic display device is integrated in a housing of the mobile operating device (control unit 102 and camera 103 are part of robot 100; display screen 200a is part of display device 200).

Re Claim 13, Kase further discloses wherein the data of the at least one optically readable identifier are dynamically generated by means of the control device or the mobile operating device (see at least paragraph [0043] for random value included in the two-dimensional code)

Re Claim 18, Kase further discloses wherein the hand-held mobile operating device is selected from the group consisting of laptop computers, tablet computers, smartphones and smart watches (see paragraph [0030] for display device 200 may be a tablet).

Re Claim 19, Kase further discloses wherein the mobile operating device comprises a wireless handheld device (see paragraph [0030] for display device 200 may be a tablet).

Re Claim 23, the rejection of method claim 12 above is directed towards branch i wherein the optical reading device is assigned to the control device. Therefore the instant claim is rejected as it is directed toward branch ii wherein the optical reading device is assigned to the mobile operating device and the method only requires either branch i or branch ii.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase (US 2013/0123987 A1) in view of SCHIEKOFER (machine translation of DE 102014201468 B3).
Kase discloses a manipulator system comprising:
at least one manipulator (robot 100 with arms 13a,13b) and a control device assigned to the manipulator (control unit 102), the control device having a first wireless communication device (communication unit 101);
at least one mobile operating device which is arranged for controlling at least one of the at least one manipulator or the control device (display device 200; see at least paragraph [0149] for robot 100 has a communication system for sending and receiving a control signal or control data with the content output device 200), the at least one mobile operating device having a second wireless communication device (communication unit 201);

at least one optical reading device arrange to detect the displayed optically readable identifier (camera 103; see at least paragraph [0100] for robot photographing two-dimensional code);
wherein the electronic display device is assigned to control the device or the mobile operating device, and the optical reading device is assigned to the respective other control device or mobile operating device (display screen 200a is part of display device 200; control unit 102 and camera 103 are part of robot 100).
Kase is silent regarding:
wherein the optical reading device is assigned to the mobile operating device; and
wherein the electronic display device is assigned to the control device, and wherein the optical reading device is integrated in a house of the mobile operating device.
Examiner notes that system of Kase has the robot and controller being mobile and the tablet, equivalent to the mobile operating device, is fixed in a stand or mobile (see at least Fig. 5)
However, SCHIEKOFER teaches wherein the optical reading device is assigned to the mobile operating device (see at least lines 180-186 for camera of mobile device); and
wherein the electronic display device is assigned to the control device (see at least lines 503-522 for random activation code FSC is shown on the display AV of the room controller SG), and wherein the optical reading device is integrated in a house of the mobile operating device (see at least lines 180-186 for camera of mobile device).
Examiner notes that the system of SCHIEKOFER has the controller being fixed and the mobile phone being mobile.
.

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase (US 2013/0123987 A1) in view of Hoffman (US 2015/0190925 A1).
Re Claim 16, Kase is silent regarding wherein the mobile operating device3 includes a graphical user interface.
However, Hoffman teaches Kase is silent regarding wherein the mobile operating device includes a graphical user interface (see at least paragraph [0069] for graphical user interface provided by tablet).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Kase with the features taught by Hoffman for providing a graphical user interface for operating and/or interacting with a robot.

Re Claim 20, Kase is silent regarding wherein the mobile operating device includes a graphical user interface.
However, Hoffman teaches Kase is silent regarding wherein the mobile operating device3 includes a graphical user interface (see at least paragraph [0069] for graphical user interface provided by tablet).
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase (US 2013/0123987 A1) in view of Melikian (US 2015/0197009 A1).
Kase is silent regarding wherein the optically readable identifier comprises a QR code.
However, Melikian teaches wherein the optically readable identifier comprises a QR code (see at least paragraph [0019] for QR codes and UPC codes can include the same types of information and are known examples of machine-readable symbols.
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the system of Kase with the features taught by Melikian as QR codes and UPC codes can be interchangeable as they are known to include the same types of information and are examples of machine-readable symbols.

Claims 15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase (US 2013/0123987 A1) in view of Butler (US 9,268,920 A1).
Re Claim 15, Kase is silent regarding repeating the method steps in define time intervals, wherein the define time intervals are less than 15 minutes.
However, Butler teaches repeating the method steps in define time intervals, wherein the define time intervals are less than 15 minutes (see at least col. 8, ln. 24-41, for repeating method steps and reauthorizing every 1 minute; Butler is directed to the same field of endeavor of controlling access of a user device to a server and does this to control access based on proximity and location of a user device).


Re claim 21, Kase is silent regarding wherein the defined time intervals are less than 10 minutes.
However, Butler teaches wherein the defined time intervals are less than 10 minutes (see at least col. 8, ln. 24-41, for repeating method steps and reauthorizing every 1 minute).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of Kase with the features taught by Butler for requiring reauthorization of a user device in order to control access based on proximity and location of said user device.

Re Claim 22, Kase is silent regarding wherein the defined time intervals are less than 5 minutes.
However, Butler teaches wherein the defined time intervals are less than 10 minutes (see at least col. 8, ln. 24-41, for repeating method steps and reauthorizing every 1 minute).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of Kase with the features taught by Butler for requiring reauthorization of a user device in order to control access based on proximity and location of said user device.

Allowable Subject Matter
Claim 14 is allowed.
Claims 24 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, does not teach the combination of elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7.30AM - 3.30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/Primary Examiner, Art Unit 3666